Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
This action is responsive to the applicant’s submission filed on 9/27/2019 and Information Disclosure Statement (IDS) filed on 10/12/2021.
 This action is to address the IDS filed by applicant on 10/12/2021, that was inadvertently not addressed in the previous Office Action with Date Mailed 10/15/2021. This action reiterates Reasons for Allowance, statements and comments made in the previous Office Action with Date Mailed 10/15/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach obtaining,...an initial term-topic correlation data object for a plurality of digital documents, … comprises a plurality of initial term-topic correlation indicators… describe initial term-topic relationships between a plurality of terms and a plurality of initial topics; obtaining, …a user-defined term-topic correlation data object for the plurality of digital documents, … comprises a plurality of user-defined term-topic correlation indicators, … describe user-defined term-topic relationships between the plurality of terms and one or more user-defined topics; generating, … a refined term-topic correlation data object and a refined document-sentiment correlation data object for the plurality of digital documents based at least in part on the initial term-topic correlation data object and the user-defined term- topic correlation data object, wherein: (1) the refined term-topic correlation data object comprises a plurality of refined term-topic correlation indicators, (2) the plurality of refined term-topic correlation indicators describe refined term-topic relationships between the plurality of terms and the one or more user-defined topics, and (3) the refined document-sentiment correlation data object comprises a refined sentiment value for each digital document of the plurality of digital documents; obtaining, … a user-defined document-topic correlation data object for the plurality of digital documents, … comprises a plurality of user-defined document-topic correlation indicators, … describe user- defined relationships between the plurality of digital documents and the one or more user- defined topics; and generating, …, a refined document-topic correlation object for the plurality of digital documents based at least in part on the refined term-topic correlation data object and the user-defined document-topic correlation data object, wherein: (1) the refined document-topic correlation data object comprises a plurality of refined document-topic correlation objects, … describe user-defined document-topic relationships between the plurality of digital documents and the one or more user-defined topics. 
 (ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178